      Case 13-42269   Doc 145   Filed 06/05/19 Entered 06/05/19 09:54:02    Desc Main
                                 Document     Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                    CENTRAL DIVISION

     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
     In re
      Mathew E Kornn and Meghan F Kornn
                                                        Chapter 13
                                                        Case No. 13-42269 -CJP

                         Debtors
     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                                          Order


   THE HOLDER OF CLAIM NO. 7, U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE

FOR GIFM HOLDINGS TRUST, HAS FILED ITS RESPONSE TO THE TRUSTEE'S NOTICE OF

FINAL CURE PAYMENT, WHICH INDICATES OUTSTANDING POST-PETITION ARREARAGES. IF

THE DEBTORS DISPUTE THE RESPONSE OR SEEK OTHER RELIEF, THE DEBTORS SHALL

FILE A MOTION PURSUANT TO FED. R. BANKR. P. 3002.1(H), SERVE SUCH MOTION ON THE

HOLDER OF THE CLAIM AND ON THE CHAPTER 13 TRUSTEE, AND FILE A CERTIFICATE OF

SERVICE WITH THE COURT.




                                                  By the Court,



                                                  _____________________________
                                                  Christopher J. Panos
                                                  United States Bankruptcy Judge
     Dated: June 5, 2019
